Case 1:18-cv-01811-NGG-RML Document 63 Filed 07/26/21 Page 1 of 10 PageID #: 1310




        UNITED STATES DISTRICT COURT
        EASTERN DISTRICT OF NEW YORK
        WINDWARD BORA, LLC,
                                    Plaintiff,                   MEMORANDUM & ORDER
                                                                 18-CV-1811 (NGG) (RML)
                       -against-
        SONIA THOMPSON, et al.,
                                    Defendants.


              NICHOLAS G. GARAUFIS, United States District Judge.
              This is a residential mortgage foreclosure action brought by
              Plaintiff Windward Bora, LLC. (Compl. (Dkt. 1).) Pending before
              the court are Sonia Thompson’s various motions for relief from
              the sale and transfer of the property, which the court referred to
              Magistrate Judge Robert M. Levy for a report and recommenda-
              tion (“R&R”). (See Oct. 14, 2020 Order Referring Mot.) 1 On
              January 25, 2021, Judge Levy issued an R&R, recommending
              that the court deny Thompson’s requests to reverse the sale.
              (R&R (the “2021 R&R”) (Dkt. 59).) Thompson filed objections
              to the 2021 R&R on February 4, 2021. (Thompson’s Obj. (Dkt.
              61).) Plaintiff filed a letter responding to Thompson’s objections
              on February 8, 2021. (Pl.’s Letter (Dkt. 62).)
              For the reasons explained below, the 2021 R&R is ADOPTED in
              part and MODIFIED in part. Accordingly, Thompson’s (Dkt. 39,
              44, 54) requests for relief from the sale and transfer of the Prop-
              erty are DENIED.


              1
                See also Thompson’s Mot. to Stay Sale (Dkt. 39); Thompson’s Corrected
              Mem. in Support of Mot. to Stay (Dkt. 41); Thompson’s Emergency Mot.
              to Stay Transfer (“Emergency Mot.”) (Dkt. 44); Pl.’s Opp. to Emergency
              Mot. (Dkt. 47); Thompson’s Reply in Support of Emergency Mot. (Dkt. 49);
              Oct. 25, 2020 Minute Entry; Thompson’s Mot. to Set Aside Sale (“Mot. to
              Vacate”) (Dkt. 54); Pl.’s Response to Mot. to Vacate (Dkt. 56); Thompson’s
              Reply in Support of Mot. to Vacate (Dkt. 57).




                                                  1
Case 1:18-cv-01811-NGG-RML Document 63 Filed 07/26/21 Page 2 of 10 PageID #: 1311




                  BACKGROUND

              The court assumes familiarity with the factual and procedural
              history of this case and summarizes that history only insofar as it
              is necessary to resolve the current dispute.
              In 2006, Thompson executed a note secured by a mortgage en-
              cumbering the property located at 16 Gunther Place in
              Brooklyn, New York (the “Property”). (Mot. to Vacate ¶ 8.) On
              March 26, 2018, Plaintiff filed this action pursuant to New York
              Real Property Actions and Proceedings Law §1301 et seq., to
              foreclose on that mortgage. (Compl. ¶ 1.) After Defendants
              failed to appear, Plaintiff filed a motion for default judgment,
              which the court referred to Judge Levy for an R&R. (See Pl.’s
              Mot. for Default J. (Dkt. 18); June 18, 2018 Order Referring
              Mot.) In August 2019, while decision on Plaintiff’s motion was
              pending, Thompson conveyed her interest in the Property to a
              third party, Claudius Pryce. (Nov. 20, 2019 Letter (Dkt. 27);
              Dec. 18, 2019 Property Deed (Dkt. 29-1).) Because the convey-
              ance disposed of Thompson’s interest in the Property, Judge
              Levy recommended that the court find that Thompson was no
              longer a necessary party and dismiss her from the action. (R&R
              (“2020 R&R”) (Dkt. 30) at 7.) Thompson did not object to the
              2020 R&R, and the court adopted it in full on March 16, 2020.
              (Order (“2020 Order”) (Dkt. 32).) A Judgment of Foreclosure
              and Sale was entered on July 24, 2020, and the Property was
              sold at a public auction on October 16, 2020. (July 24, 2020 J.
              of Foreclosure and Sale (Dkt. 36); Referee’s Nov. 3, 2020 Re-
              port of Sale (Dkt. 53).)
              Shortly before the October foreclosure sale was held, Thompson
              filed a motion to stay the transaction, which the court referred
              to Judge Levy for a report and recommendation. (See Oct. 14,
              2020 Decl. of Garfield A. Heslop (“2020 Heslop Decl.”) (Dkt.
              39-1); Oct. 14, 2020 Order Referring Mot.) During a telephone
              conference held by Judge Levy the next day, counsel agreed to




                                              2
Case 1:18-cv-01811-NGG-RML Document 63 Filed 07/26/21 Page 3 of 10 PageID #: 1312




              forego its request for a stay and instead to seek to reverse the
              sale. (Oct. 25, 2020 Minute Entry.)
              Accordingly, Thompson filed motions to reverse the sale and
              stay the transfer of the Property. (See Emergency Mot; see also
              Mot. to Vacate.) She argued that the foreclosure was an unlaw-
              ful conveyance and that there were salient irregularities in the
              mortgage assignment that invalidated the Property’s sale and
              transfer. (Id.) Plaintiff opposed the motion, contending, inter
              alia, that Thompson’s motion was an improper attempt to reliti-
              gate the factual findings and legal conclusions set out in 2020
              R&R and 2020 Order dismissing her from the action, and that
              Thompson lacked standing to challenge the transaction. (See
              Pl.’s Opp. to Emergency Mot.; see also Pl.’s Response to Mot. to
              Vacate.)
              Judge Levy issued the 2021 R&R, which recommended that the
              court deny Thompson’s challenges to the sale and transfer of the
              Property for lack of standing. (2021 R&R at 5.) Thompson ob-
              jected, contending that the action should have been dismissed as
              to all Defendants—rather than only against her—instead of pro-
              ceeding to the point of the foreclosure sale; that the foreclosure
              sale deprived Thompson of constitutionally protected rights be-
              cause she was never properly served with notice of this action;
              and that the foreclosure sale violated Thompson’s right to re-
              deem the mortgage at any time prior to the sale. (Obj. to R&R
              (Dkt. 61-1) at 2-16; 18-21.) Thompson also argues that the sale
              was invalid because Plaintiff lacked standing, and, very briefly,
              she asserts that the 2021 R&R’s conclusion that she lacked stand-
              ing was incorrect. (Id. at 16-18, 21.)

                  LEGAL STANDARD

              The court reviews the portions of the R&R to which no party has
              made an objection for clear error. See Velasquez v. Metro Fuel Oil
              Corp., 12 F. Supp. 3d 387, 397 (E.D.N.Y. 2014). “The district




                                              3
Case 1:18-cv-01811-NGG-RML Document 63 Filed 07/26/21 Page 4 of 10 PageID #: 1313




              judge must determine de novo any part of the magistrate judge’s
              disposition that has been properly objected to.” Fed. R. Civ. P.
              72(b)(3); see also 28 U.S.C. § 636(b)(1) (“A judge of the court
              shall make a de novo determination of those portions of the re-
              port or specified proposed findings or recommendations to which
              objection is made.”). Because Thompson filed timely objections
              to the 2021 R&R in full, the court reviews it de novo.

                  DISCUSSION

              The district court may designate a magistrate judge to prepare a
              report and recommendation regarding a pending motion. 28
              U.S.C. § 636(b)(1)(B). “Within 14 days after being served with a
              copy of the recommended disposition, a party may serve and file
              specific written objections to the proposed findings and recom-
              mendations.” Fed. R. Civ. P. 72(b)(2). “[F]ailure to object timely
              to a magistrate’s report operates as a waiver of any further judi-
              cial review of the magistrate's decision.” Graham v. City of New
              York, 443 F. App’x 657, 658 (2d Cir. 2011).
              In the 2020 R&R, Judge Levy addressed whether Thompson was
              a necessary party to this action. (2020 R&R.) Because Thompson
              had conveyed her interest in the Property during the pendency
              of the action, he found that she was no longer a necessary party
              and recommended dismissing the claims against her and dismiss-
              ing her as a party from the action. (Id.) Although Thompson did
              not file any objections to the 2020 R&R, her current motion asks
              the court to set aside the foreclosure sale, which would function-
              ally require the court to revisit and reverse her prior dismissal
              from the action. Because Thompson waived her opportunity to
              challenge that dismissal by failing to object to the 2020 R&R, her
              requests for relief from the sale and transfer of the Property are
              denied. See Graham, 443 F. App’x at 658.




                                              4
Case 1:18-cv-01811-NGG-RML Document 63 Filed 07/26/21 Page 5 of 10 PageID #: 1314




                     CONCLUSION

                 For the reasons stated above, the 2021 R&R is ADOPTED in part
                 and MODIFIED in part. Accordingly, Thompson’s (Dkt. 39, 44,
                 54) requests for relief from the sale and transfer of the Property
                 are DENIED.
        SO ORDERED.


        Dated:      Brooklyn, New York
                    July 26, 2021

                                                            _/s/ Nicholas G. Garaufis_
                                                            NICHOLAS G. GARAUFIS
                                                            United States District Judge




                                                 5
Case 1:18-cv-01811-NGG-RML Document 63 Filed 07/26/21 Page 6 of 10 PageID #: 1315




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  ------------------------------------------------------X
  WINDWARD BORA, LLC,
                            Plaintiff,                           REPORT AND
                                                                 RECOMMENDATION
            -against-                                            18 CV 1811 (NGG)(RML)
  SONIA THOMPSON, et al.,

                             Defendants.
  ------------------------------------------------------X
  LEVY, United States Magistrate Judge:

                   Defendant Sonia Thompson (“Thompson”), who was dismissed from this case on

  March 16, 2020, moves to set aside the sale of the property that was the subject of this

  foreclosure action. For the reasons stated below, I respectfully recommend that the motion be

  denied.

                                         BACKGROUND AND FACTS

                   Familiarity with the procedural history of this case is assumed. Briefly, plaintiff

  Windward Bora, LLC (“plaintiff”) commenced this residential mortgage foreclosure action on

  March 26, 2018, pursuant to New York Real Property Actions and Proceedings Law §§ 1301, et

  seq. (See Complaint, dated Mar. 26, 2018 (“Compl.”), Dkt. No. 1.) Thompson was the obligor

  on the mortgage that plaintiff sought to foreclose. (Id. ¶ 4.) On June 18, 2018, after all

  defendants failed to appear or respond to the complaint, plaintiff moved for a default judgment of

  foreclosure and sale. (See Motion for Default Judgment, dated June 18, 2018, Dkt. No. 18.) The

  Honorable Nicolas G. Garaufis, United States District Judge, referred plaintiff’s motion to me.

  (Order Referring Motion, dated June 18, 2018.) On February 26, 2020, after requesting and

  receiving supplemental information from plaintiff, I issued a report and recommendation

  recommending that judgment of foreclosure and sale be entered and that plaintiff’s claims
Case 1:18-cv-01811-NGG-RML Document 63 Filed 07/26/21 Page 7 of 10 PageID #: 1316




  against Thompson be dismissed. (See Report and Recommendation, dated Feb. 26, 2020

  (“R&R”), Dkt. No. 30.) Judge Garaufis adopted the R&R in full on March 16, 2020, and on July

  24, 2020 the court appointed a referee to manage the foreclosure and sale. (See Order, dated

  Mar. 16, 2020, Dkt. No. 32; Order, dated July 24, 2020.) A Judgment of Foreclosure and Sale

  was entered on July 27, 2020, and the property was sold on October 15, 2020. (See Judgment of

  Foreclosure and Sale, dated July 24, 2020, Dkt. No. 36; Referee’s Report of Sale, dated Nov. 3,

  2020, Dkt. No. 53.)

                 The property at issue is located at 16 Gunther Place in Brooklyn, New York (the

  “Subject Property”). (See Compl. ¶ 13; Mortgage, dated Aug. 1, 2006, annexed to the Compl. as

  Ex. B.) In August 2019, more than a year after plaintiff filed this foreclosure action, Thompson

  conveyed all of her interest in the Subject Property to a third party. (See Letter of Seth D.

  Weinberg, Esq., dated Nov. 20, 2019 (“Weinberg Ltr.”), Dkt. No. 27; Property Deed, annexed as

  Ex. G to the Declaration of Seth D. Weinberg, Esq., dated Dec. 18, 2019, Dkt. No. 29-1.)

  Because plaintiff was not seeking a deficiency judgment against Thompson, and she no longer

  had any interest in the Subject Property, I found that Thompson was not a necessary party to this

  action and should be dismissed. (See R&R at 7.)

                 Thompson now moves to set aside the sale of the Subject Property and reject the

  Referee’s Report of Sale. 1 (See Affirmation of Garfield A. Heslop, Esq., dated Nov. 16, 2020,

  Dkt. No. 54.) She argues, inter alia, that the foreclosure and sale constitute an unlawful taking



  1
     Thompson initially moved by Emergency Order to Show Cause to stay the sale of the Subject
  Property. (See Declaration of Garfield A. Heslop, Esq., dated Oct. 14, 2020, Dkt. No. 39-1, and
  accompanying submissions.) That motion was referred to me. (See Order, dated Oct. 14, 2020.)
  I then conducted a telephone conference with counsel on October 15, 2020, the day of the
  scheduled sale, during which counsel agreed to forego the motion to stay and to litigate the
  underlying issue in the context of a motion to reverse the sale of the property. (See Minute
  Entry, dated Oct. 25, 2020.)
                                                   2
Case 1:18-cv-01811-NGG-RML Document 63 Filed 07/26/21 Page 8 of 10 PageID #: 1317




  under the Fifth Amendment to the U.S. Constitution because she was not properly served with

  the summons and complaint in this action and thus transferred her interest in the Subject

  Property without notice of the foreclosure action. (See Memorandum of Law in Support of

  Motion to Reject Referee’s Report, dated Nov. 16, 2020, Dkt. No. 54-2, at 3-4.) She also

  complains of supposed irregularities in the assignment of the mortgage to plaintiff. (See

  Memorandum of Law in Support of Order to Show Cause, dated Oct. 16, 2020, Dkt. No. 44-2, at

  16-21.) Plaintiff objects, arguing, inter alia, that Thompson lacks standing to challenge the sale.

  (See Letter of Seth D. Weinberg, Esq., dated Dec. 2, 2020, Dkt. No. 56; see also Memorandum

  of Law in Opposition to Dismissed Party Sonia Thompson’s Order to Show Cause, dated Oct.

  23, 2020, Dkt. No. 47.) Notably, Thompson does not deny that she was the obligor on the note

  and mortgage or that she failed to make any of the monthly payments due since February 1,

  2007. (See, e.g., Declaration of Garfield A. Heslop, Esq., dated Oct. 16, 2020, Dkt. No. 44-1;

  Memorandum of Law, dated Oct. 16, 2020, Dkt. No. 44-2.)

                                             DISCUSSION

                 “‘The question of standing is whether the litigant is entitled to have the court

  decide the merits of the dispute or of particular issues.’” Rajamin v. Deutsche Bank Nat’l Tr.

  Co., 757 F.3d 79, 84 (2d Cir. 2014) (quoting Warth v. Seldin, 422 U.S. 490, 498 (1975)).

  In Lujan v. Defenders of Wildlife, 504 U.S. 555 (1992), the Supreme Court articulated three

  requirements for constitutional standing. First, the plaintiff must have suffered an “injury in

  fact,” that is, “an invasion of a legally protected interest which is (a) concrete and particularized

  and (b) actual or imminent, not conjectural or hypothetical.” Id. at 560 (internal citations,

  quotation marks, and footnote omitted). Second, “there must be a causal connection between the

  injury and the conduct” of which the plaintiff complains. Id. And third, “it must be likely, as



                                                    3
Case 1:18-cv-01811-NGG-RML Document 63 Filed 07/26/21 Page 9 of 10 PageID #: 1318




  opposed to merely speculative, that the injury will be redressed by a favorable decision.” Id. at

  561 (internal quotation marks omitted). See also E.M. v. New York City Dep’t of Educ., 758

  F.3d 442, 449-50 (2d Cir. 2014).

                 Here, Thompson cannot allege that she has suffered an injury in fact, as she was

  not the owner of the Subject Property at the time of the sale. Since she did not have an interest in

  the property, she could not have been deprived of one. Moreover, Thompson implicitly

  acknowledges that she took out the loan at issue, was obligated to repay it with interest, and

  failed to do so. Nonetheless, there is no evidence that plaintiff or any other entity has received a

  judgment against her. Thus, regardless of who owned the note and mortgage or whether the

  assignments were valid, Thompson lacks standing to challenge the foreclosure sale. See Lujan,

  504 U.S. at 560; see also Tararam v. Gibson, 113 N.Y.S.3d 539, 539 (1st Dep’t 2020)

  (“Defendant lacks standing to contest the judgment of foreclosure, because she conveyed her

  interest in the property while the foreclosure action was pending.”); Wells Fargo Bank, N.A. v.

  Munoz, 92 N.Y.S.3d 884, 884 (1st Dep’t 2019) (“It is undisputed that defendant transferred the

  subject property to a corporation in 2014. Thus, when she claimed for the first time nearly a year

  later that she had not been properly served in this action in 2008, she no longer had an interest in

  the property, and lacked standing to contest the judgment of foreclosure.”); NYCTL 1996-1 Tr.

  v. King, 787 N.Y.S.2d 61, 61 (2d Dep’t 2004) (explaining that “at the time King raised this

  defense [of improper service], she no longer had standing to contest the judgment of foreclosure

  and sale since she had conveyed the property by quitclaim deed.”); Bancplus Mortg. Corp. v.

  Galloway, 610 N.Y.S.2d 60, 60 (2d Dep’t 1994) (“[S]ince Galloway no longer had an interest in

  the property at the time a judgment of foreclosure and sale was entered, she possessed no rights




                                                   4
Case 1:18-cv-01811-NGG-RML Document 63 Filed 07/26/21 Page 10 of 10 PageID #: 1319




   which could have been adversely affected thereby. Under these circumstances, she had no

   standing to challenge the judgment of foreclosure[.]”).

                                             CONCLUSION

                  Since Thompson lacks standing to challenge the foreclosure and sale, I

   respectfully recommend that her motion to set aside the sale of the Subject Property be denied.

   Any objections to this Report and Recommendation must be filed electronically within fourteen

   (14) days. Failure to file objections within the specified time waives the right to appeal the

   district court’s order. See 28 U.S.C. § 636(b)(1); FED. R. CIV. P. 72, 6(a), 6(d).

                                                                Respectfully submitted,



                                                                _________/s/_______________
                                                                ROBERT M. LEVY
                                                                Unites States Magistrate Judge
   Dated: Brooklyn, New York
          January 25, 2021




                                                    5
